Case 2:20-cv-09313-CCC-JBC Document 6-1 Filed 08/19/20 Page 1 of 2 PageID: 27




CLEARY GIACOBBE ALFIERI JACOBS, LLC
Attorneys at Law
169 Ramapo Valley Road, Upper Level – Suite 105
Oakland, New Jersey 07436
Telephone: (973)845-6700
Facsimile: (201)644-7601
Attorneys for Defendant Township of Mahwah

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


 RAMAPO HUNT AND POLO CLUB,
 INC.;     STEVEN     WAGNER; Civil Action No.2:20-cv-09313-CCC-JBC
 MARGARET HENRY; PAUL SCIAN;
 ISABELLA SCHROEDER; KATHY CONSENT ORDER EXTENDING TIME TO
 MURRAY;    STEPHEN   MURRAY; ANSWER, REPLY, OR RESPOND TO THE
 RONALD      LANTERI;    CINDY COMPLAINT
 LANTERI; JODI GROBMAN; BRUCE
 GROBMAN; ERIC BOE; BARBARA
 BOE; CHARLES BRAMMER, CLARE
 BRAMMER; MARIA LUIGIA FABRIS;
 EDWARD TAFARO; AND CYNTHIA
 TAFARO,

                            Plaintiffs,

                  v.

 TOWNSHIP OF MAHWAH,

                           Defendant.




      THIS MATTER having been brought before the Court by Defendant

Township of Mahwah, by and through their attorneys, Cleary Giacobbe Alfieri

& Jacobs, LLC, with the consent of counsel for Plaintiffs, and the parties being

in agreement that the time in which Defendant may answer or otherwise move
Case 2:20-cv-09313-CCC-JBC Document 6-1 Filed 08/19/20 Page 2 of 2 PageID: 28




with respect to Plaintiffs’ Complaint herein be extended for an additional thirty

(30) days, and for good cause shown;



      IT IS on this _______ day of _______, 2020;



      ORDERED that the Defendant Township of Mahwah shall answer, move

or otherwise respond to Plaintiffs’ Complaint by September 18, 2020.




                                     _____________________________
                                     Hon. James B. Clark, III, U.S.M.J.


We hereby consent to the form
and entry of the within Order:

KAUFMAN SEMERARO & LEIBMAN, LLP


By:   /s/ Justin Santagata                          Dated: August 19, 2020
      Justin D. Santagata, Esq.
      Attorneys for Plaintiffs


CLEARY GIACOBBE ALFIERI JACOBS, LLC


By:   /s/Ruby Kumar-Thompson                  Dated: August 19, 2020
      Ruby Kumar-Thompson, Esq.
      Attorneys for Defendant Township of Mahwah
